Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive.
With regard to the 112(b) rejection of claims 3 and 10, applicant notes that claim 3 and 10 have been amended to address the 112(b) rejections without providing any specifics as to how the amendments are addressing the rejection. The examiner respectfully disagrees because the issues of claims 3 and 10 mentioned in the 112(b) rejection still exists as before without any change. See the 112(b) rejection below for details. There are no specific arguments to respond to.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 10, and 16 are rejected because their metes and bounds are indefinite and unclear because the units of measurement of “w” and “h” are unclear. Based on the equations, the only possibility is that the unit of measurement of “w” and ”h” to be degree, since “a” is a constant value and ”θ” is in degrees (between 0° and 180°). However, ”w” and ”h” are distances, since they are width and height, and degree is the unit of measurement of angles not distances. Hence, it is not clear what, for example, a width of 20° would mean. Consequently, the metes and bounds of claims 3, 10, and 16 are indefinite and unclear. It appears that perhaps applicant meant to cancel claims 3 and 10 because they include the allowable subject matter that is also included in their independent claim from which they depend. Since the examiner didn’t find any specifics with regard to the units of measurement of “w” and “h” in the specification to rely on, it appears that at least one way to obviate this rejection without introducing new matter would be to cancel the claims that recite the equations regarding “w”, “h”, and ”θ”.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Allowable Subject Matter
Claims 1, 2, 6-9, 13, and 15 are allowed.
Claims 3, 10, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the independent claims now include the allowable subject matter that was indicated in the previous non-final office action and are hence allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar blades with bend portions and front arched portions such as US11067093, US10859095, US20200240430, and JP11294389. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745          
                                                                                                                                                                                   /RICHARD A EDGAR/Primary Examiner, Art Unit 3799